ACCEPTED
                                                                                     03-14-00782-CV
                                                                                             7928842
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               11/20/2015 2:13:47 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                            NO. 03-14-00782-CV

 SANTANDER CONSUMER USA, INC.              §    IN THE THIRD RECEIVED IN
           Appellant,                      §                 3rd COURT OF APPEALS
                                           §                      AUSTIN, TEXAS
 v.                                        §                 11/20/2015 2:13:47 PM
                                           §                     JEFFREY D. KYLE
 MARIO A. MATA, CENTROPLEX                 §    COURT      OF APPEALS Clerk
 AUTOMOBILE RECOVERY, INC.,                §
 JOHN F. THOMPSON d/b/a                    §
 CENTROPLEX AUTOMOBILE                     §
 RECOVERY, INC. REDSHIFT                   §
 INVESTIGATION, INC., and BLAKE            §
 THORNTON VANDUSEN,                        §
             Appellees.                    §    AUSTIN, TEXAS
                                           §

       NOTICE OF CHANGE OF ADDRESS FOR COUNSEL FOR
         APPELLANT, SANTANDER CONSUMER USA, INC.
TO THE CLERK OF SAID COURT:
     Please take notice that Devlin, Naylor & Turbyfill, P.L.L.C., counsel for
Appellant, SANTANDER CONSUMER USA, INC., has moved its office and has a
new address as follows:
                             Donald L. Turbyfill
                            Deborah C. S. Riherd
                               Vicki W. Hart
                     Devlin, Naylor & Turbyfill P.L.L.C.
                      5120 Woodway Drive, Suite 9000
                        Houston, Texas 77056-1725
                                    Respectfully submitted,
                                    DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.


                                    DONALD L. TURBYFILL
                                    State Bar of Texas # 20296380
                                    dturbyfill@dntlaw.com [E-MAIL]
                                    DEBORAH C. S. RIHERD
                                    State Bar of Texas #24038904
                                    driherd@dntlaw.com [E-MAIL]
                                    VICKI W. HART
                                    State Bar of Texas #24046037
                                       5120 Woodway Drive, Suite 9000
                                       Houston, Texas 77056-1725
                                       (713) 622-8338 [TELEPHONE]
                                       (713) 586-7053 [FACSIMILE]
                                       (877) 627-9039 [TOLL FREE]
                                       ATTORNEYS FOR APPELLANT
                                       SANTANDER CONSUMER USA, INC.

                         CERTIFICATE OF SERVICE
       The undersigned does hereby certify that a true and correct copy of the above
and foregoing NOTICE OF CHANGE OF ADDRESS was served on the parties
listed below either electronically through an electronic filing manager or in the
alternative served by fax prior to 5:00 p.m., in person, by mail, commercial delivery
service, or email, on November 20, 2015:

 E. Jason Billick                          John S. Kenefick
 William B. Gammon                         JKenefick@MacdonaldDevin.com
 firm@gammonlawoffice.com                  John R. Sigety
 1201 Spyglass Drive, Suite 100            JSigety@MacdonaldDevin.com
 Austin, Texas 78746                       MacDonald Devin, P.C.
 (512) 472-8909 [PHONE]                    3800 Renaissance Tower
 (888) 545-4279 [FACSIMILE]                1201 Elm Street
 ATTORNEYS FOR PLAINTIFF                   Dallas, Texas 75270-2130
 MARIO A. MATA                             (214) 744-3300 [PHONE]
                                           (214) 747-0942 [FACSIMILE]
 David L. Treat                            ATTORNEYS FOR APPELLEE
 dlt@lstlaw.com                            BLAKE THORNTON VANDUSEN
 Christopher A. Lotz
 clotz@lstlaw.com                          Karen C. Burgess
 Lindow Stephens Treat, LLP                kburgess@richardsonburgess.com
 The Vogue Building                        Richardson + Burgess LLP
 600 Navarro Street, Sixth Floor           221 West 6th Street, Suite 900
 San Antonio, Texas 78205                  Austin, Texas 78701-3445
 (210) 227-2200 [PHONE]                    (512) 482-8808 [PHONE]
 (210) 227-4602 [FACSIMILE]                (512) 499-8886 [FACSIMILE]
 ATTORNEYS FOR APPELLEES                   ATTORNEY FOR APPELLEES
 REDSHIFT INVESTIGATION INC.               CENTROPLEX AUTOMOBILE
                                           RECOVERY, INC. AND JOHN F.
                                           THOMPSON


                                           DEBORAH C. S. RIHERD

                                                                                   2